                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE

Ryan Hardy and Matthew O’Connor,
                  Plaintiffs
v.                                                  CIVIL ACTION NO. 1:20-cv-00216
Granite State Insurance Company,
                  Defendant

 GRANITE STATE INSURANCE COMPANY’S MOTION TO DISMISS PLAINTIFFS
  RYAN HARDY AND MATTHEW O’CONNOR’S FIRST AMENDED COMPLAINT

       Defendant Granite State Insurance Company hereby moves for dismissal of the First

Amended Complaint filed by Plaintiffs Ryan Hardy and Matthew O’Connor (collectively,

“Plaintiffs”) pursuant to Federal Rule of Civil Procedure 12(b). Specifically, Plaintiffs’ First

Amended Complaint must be dismissed because: (1) the Plaintiffs lack standing to bring an

insurance coverage action against Granite State under the federal and New Hampshire

declaratory judgment statutes; and (2) their claim for relief is not ripe for adjudication under

either the federal or state declaratory judgment statutes. For the foregoing reasons and for the

reasons set forth in detail in the accompanying Memorandum of Law, the Court must dismiss

Plaintiffs’ First Amended Complaint against Granite State Insurance Company with prejudice.


                                                 The Defendant,
                                                 GRANITE STATE INSURANCE COMPANY
                                                 By its attorney,

                                                 /s/ Tamara Smith Holtslag
                                                 Tamara Smith Holtslag, Bar No. #20442
                                                 PEABODY & ARNOLD LLP
                                                 Federal Reserve Building
                                                 600 Atlantic Avenue
                                                 Boston, MA 02210-2261
                                                 (617) 951-2100
                                                 tsmith@peabodyarnold.com
Dated: March 19, 2020

                                CERTIFICATE OF SERVICE

        I, Tamara Smith Holtslag, hereby certify that this document filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be mailed by First Class Mail to those indicated as non-
registered participants on this 19th day of March, 2020.

                                                             /s/ Tamara Smith Holtslag
                                                             Tamara Smith Holtslag




                                                 2
